DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant's claim for the benefit of a prior-filed application under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under one of the aforementioned U.S.C. as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 13/800387, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant's prior filed application No. 13/800387 does not provide support for Claim 21 limitation “instructing delivery via the pump mechanism of the maximum bolus amount limit in response to the receipt of the confirmation” wherein the confirmation is one of user-requested, single bolus of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.    Claims 24, 30, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of Claims 24, 30 and 36 recite the limitation “wherein the max bolus setting amount can be set at 25 units of medicament.” This limitation is being found indefinite where applicant has failed to particularly point out and distinctly claim what units of medicament are being recited. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (USPGPub 2009/0088731) in view of Estes (USPGPub 2016/0317743).

Re Claim 21, Campbell discloses an ambulatory infusion pump (10), comprising: a pump mechanism configured to facilitate delivery of a medicament to a user (Campbell ¶ 0005-0008, Fig. 1); a user interface (18) configured to display operating parameters of the pump mechanism and to receive input from a user (Campbell ¶ 0048); a memory (16) adapted to store a maximum bolus amount limit defining a maximum amount of the medicament a user can operate the pump (10) to deliver in a single bolus (Campbell ¶ 0063); and a processor (14) configured to execute a procedure when the user manually enters a request through the user interface (18) for delivery of a single bolus of medicament that exceeds the maximum bolus amount limit, the procedure comprising: providing a warning on the user interface notifying the user that the user-requested, single bolus of medicament exceeds the maximum bolus amount limit; and receiving a confirmation of the user-requested, single bolus of medicament in response to the alert (Campbell ¶ 0008-0010, 0046, 0079-0088, 0094-0096, 0110).


Re Claim 22, Campbell in view of Estes discloses al I of the limitations of Claim 21. Campbell discloses notifying the user that the maximum bolus amount limit was delivered rather than the user-requested single bolus of medicament exceeding the maximum bolus amount limit (Campbell ¶ 0062-0085).

Re Claims 23 and 24, Campbell in view of Estes discloses al I of the limitations of Claim 21. Campbell discloses wherein the user interface is configured to enable the user to set the maximum bolus amount limit (Campbell ¶ 0062-0085); and wherein the maximum bolus amount limit can be set at 25 units of medicament (Campbell ¶ 0083).

Re Claim 25, Campbell in view of Estes discloses all of the limitations of Claim 21. Campbell discloses wherein the memory stores a maximum limit for the maximum bolus 

Re Claim 26, Campbell in view of Estes discloses al I of the limitations of Claim 21. Campbell fails to disclose wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin. Estes discloses wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes an amount being manually entered by the user in units of insulin (Estes ¶ 0088) for preventing overdose of a medicament (Estes ¶ 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell in view of Estes wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin as disclosed by Estes to prevent overdose on a medicament.

Re Claim 27, Campbell discloses an ambulatory infusion pump (10), comprising: a pump mechanism configured to facilitate delivery of a medicament to a user(Campbell ¶ 0005-0008, Fig. 1); a user interface (18) configured to display operating parameters of the pump mechanism and to receive input from a user (Campbell ¶ 0048); a memory (16) adapted to store a max bolus setting amount defining a maximum amount of the medicament a user can operate the pump (10) to deliver in a single bolus (Campbell ¶ 0063); and a processor (14) 
	However, Campbell does not disclose automatically reduce the user-requested single bolus of medicament to the max bolus setting amount; and instruct delivery via the pump mechanism of the max bolus setting amount in response to receipt of the confirmation. Estes discloses an infusion pump system (Estes Fig. 1) that automatically reduces a user-requested single bolus of medicament to a max bolus setting amount; and instructs delivery via a pump mechanism of the max bolus setting amount in response to receipt of a confirmation (Estes ¶ 0088) for preventing overdose of a medicament (Estes ¶ 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell wherein the user-requested single bolus of medicament to the max bolus setting amount ^automatically reduced; and an instruction to deliver via a pump mechanism of the max bolus setting amount in response to receipt of a confirmation as disclosed by Estes to prevent overdose on a medicament.

Re Claim 28, Campbell in view of Estes discloses all of the limitations of Claim 27. Campbell further discloses notifying the user that the max bolus setting amount was delivered rather than the user-requested single bolus of medicament (Campbell ¶ 0065 and 0071).

Re Claims 29 and 30, Campbell in view of Estes discloses all of the limitations of Claim 27. Campbell further discloses wherein the user interface is configured to enable the user to set the max bolus setting amount (Campbell ¶ 0062-0085); and wherein the max bolus setting amount can be set at 25 units of medicament (Campbell ¶ 0083).

Re Claim 31, Campbell in view of Estes discloses all of the limitations of Claim 27. Campbell further discloses wherein the memory stores a maximum limit for the max bolus setting amount, and the processor is further adapted to inhibit the user from setting the max bolus setting amount above the maximum limit(Campbell ¶ 0009, 0047-0049, 0063 -wherein the "device is manufactured with factory default values for the control parameters").

Re Claim 32, Campbell in view of Estes discloses al I of the limitations of Claim 27. Campbell fails to disclose wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin. Estes discloses wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes an amount being manually entered by the user in units of insulin (Estes ¶ 0088) for preventing overdose of a medicament (Estes ¶ 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell in view of Estes wherein the request for delivery of a single bolus of medicament that exceeds the max bolus 

Re Claim 33, Campbell discloses an ambulatory infusion pump system, comprising: an ambulatory infusion pump (10) including a pump mechanism configured to facilitate delivery of a medicament to a user(Campbell ¶ 0005-0008, Fig. 1); a remote commander (Campbell ¶ 0053, 0064) configured to transmit commands to the ambulatory infusion pump for operation of the ambulatory infusion pump (Campbell ¶ 0048), the remote commander including a user interface (18), a memory (16) adapted to store a maximum bolus amount limit defining a maximum bolus amount of the medicament a user can cause the pump to deliver in a single bolus (Campbell ¶ 0063) and a processor (14) configured to execute a procedure when the user manually enters a request through the user interface for delivery of a single bolus of medicament that exceeds the maximum bolus amount limit, the procedure comprising: provide a warning on the user interface indicating that the user-requested, single bolus of medicament exceeds the maximum bolus amount limit; and receive a confirmation of the user-requested, single bolus of medicament in response to the warning (Campbell ¶ 0008-0010, 0046, 0079-0088, 0094-0096, 0110).
	However, Campbell fails to disclose automatically reducing the user-requested, single bolus of medicament to the maximum bolus amount limit; and instructing the ambulatory infusion pump to proceed with delivering the maximum bolus amount limit. Estes discloses an infusion pump system (Estes Fig. 1) that delivers a maximum bolus amount limit in response to the receipt of a confirmation of a bolus more than the maximum bolus limit (Estes ¶ 0088) for 

Re Claim 34, Campbell in view of Estes disclose all of the limitations of Claim 33. Campbell further discloses notifying the user that the maximum bolus amount limit was delivered rather than the user-requested, single bolus of medicament (Campbell ¶ 0065 and 0071).

Re Claims 35 and 36, Campbell in view of Estes disclose all of the limitations of Claim 33. Campbell further discloses wherein the user interface is configured to enable the user to set the max bolus setting amount (Campbell ¶ 0062-0085); and wherein the max bolus setting amount can be set at 25 units of medicament (Campbell ¶ 0083).

Re Claim 37, Campbell in view of Estes disclose all of the limitations of Claim 33. Campbell further discloses wherein the memory stores a maximum limit for the max bolus setting amount, and the processor is further adapted to inhibit the user from setting the max bolus setting amount above the maximum limit (Campbell ¶ 0009, 0047-0049, 0063 - wherein the "device is manufactured with factory default values for the control parameters").

Re Claim 38, Campbell in view of Estes disclose all of the limitations of Claim 33. Campbell further discloses wherein the request for deli very of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin. Estes discloses wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes an amount being manually entered by the user in units of insulin (Estes ¶ 0088) for preventing overdose of a medicament (Estes ¶ 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the infusion pump of Campbell in view of Estes wherein the request for delivery of a single bolus of medicament that exceeds the max bolus setting amount includes the amount being manually entered by the user in units of insulin as disclosed by Estes to prevent overdose on a medicament.

Re Claim 39, Campbell in view of Estes disclose all of the limitations of Claim 33. Campbell discloses wherein the remote commander is a cell phone (Campbell ¶ 0053, 0064).

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive. Applicant’s arguments directed to priority begin on Page 9 of the response. In particular, applicant argues that support for the limitations “instructing delivery via the pump mechanism of the maximum bolus amount limit in response to the receipt of the confirmation” in claim 21, “automatically reduce the user-requested single bolus of medicament to the max bolus setting amount” in claim 27 and “automatically reduce the user-requested, single bolus of . 
	Applicant refers to MPEP 2163(I)(B) to argue that one of ordinary skill in the art would infer that applicant’s application provides priority to application 13/800387. Applicant states that PGPub paragraphs 0031-0032 provide support that a first portion of the bolus can be equal to the maximum bolus limit set on the device. However, not only does PGPub paragraphs 0031-0032 not support applicant’s argument of a first portion of the bolus can be equal to the maximum bolus limit set on the device, what applicant is arguing does not have any relation to what is asserted as not having support, specifically, Claim 21 limitations “instructing delivery via the pump mechanism of the maximum bolus amount limit in response to the receipt of the confirmation” wherein the confirmation is one of user-requested, single bolus of medicament greater than the maximum bolus amount limit. This limitation has nothing to do with delivery of a portion of the bolus as described in applicant’s PGPub paragraphs 0031-0032 and 0034. Paragraphs 0031-0032 and 0034 are directed to delivery of a dual bolus of medicament upon request of a single bolus of medicament, not delivery of a single bolus of medicament upon request of a single bolus of medicament. Applicant cannot cherry pick functionality from an embodiment to create a wholly new embodiment and expect to receive the priority of the parent application. Applicant’s device delivers two boluses upon request of a single bolus that exceeds a maximum amount. Nothing in applicant’s specification supports the delivery of a single bolus upon request of a single bolus as this would defeat the purpose of applicant having 
	Applicant’s argument directed to 112 indefinite rejection of Claims 24, 30 and 36 begin at the top of Page 11 of the response. Applicant argues that the term units of insulin is a well-known term in the art and would be understood as such by “patients, caregivers, diabetes companies, etc.” However, examiner must take a broadest reasonable interpretation of the claims. Furthermore, applicant’s specification fails to provide a special definition for the term “units of medicament.” In addition, the claims are not limited to the medicament being insulin, but rather a “medicament.” Even where it is the case that the term “units” is well known to one of ordinary skill in insulin delivery devices, applicant has provided no evidence that said term is well known amongst other types of drugs, analgesics and/or anesthetics for example. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM R FREHE/Examiner, Art Unit 3783                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783             
04/09/2021